Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Final rejection is in response to the application filed on March 20, 2020, the response to the Election/Restriction requirement received on September 22, 2021, and the amendments to the claims filed on April 27, 2022.

Information Disclosure Statement
The information disclosure statement filed April 27, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The lined through references were not found in any of the prior applications.

Specification
The amendments to the specification filed on April 27, 2022 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71, 74, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The recitation, “must not be loaned, hypothecated or encumbered for any purpose” in lines 1-2 of claim 71 renders the claim indefinite.  It is unclear what the phrase, “for any purpose” exactly entails.  Specifically, “for any purpose” encompasses elements which are not set forth in the claims or specification, therefore making the claim broader than the application.  Appropriate correction is required.

	The recitation, “an account owner user” in line 2 of claim 74 renders the claim indefinite.  Specifically it is unclear if the “account owner user” recited in claim 74 is the same as recited in claim 66 or if it is a separate “account owner user.  Appropriate correction is required.

The recitation, “an account owner user” in line 2 of claim 76 renders the claim indefinite.  Specifically it is unclear if the “account owner user” recited in claim 76 is the same as recited in claim 66 or if it is a separate “account owner user.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 66, 67, and 69-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 66, 67, and 69-77 are directed to a system which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system Claim 66 as the claim that represents the claimed invention for analysis.  Claim 66 recites the limitations of providing access to one or more currency issuer users; receiving requests for one or more issuance transactions with at least one of the one or more currency issuer users to issue or de-issue a first amount of base money, wherein the base money is commodity-based and 100% reserved, wherein the first amount base money is in the form of a book entry in an accounting system accessed by the at least one processor, and wherein the first amount of base money must come only from an account that already possesses an adequate second amount of base money; authenticating the one or more issuance transactions; authorizing the one or more issuance transactions, if authenticated; providing access to a plurality of account owner users; receiving requests from one or more of the plurality of account owner users to add a quantity of first account owner base money to an end user account; authenticating the request to add the quantity of first account owner base money; authorizing the request to add the quantity of first account owner base money, if authenticated; receiving requests from one or more of the plurality of account owner users to remove the quantity of first account owner base money to an end user account; authenticating the request to remove the quantity of first account owner base money; authorizing the request to remove the quantity of first account owner base money, if authenticated; receiving requests for an amount of second account owner base money in one or more payment transactions between the plurality of account owner users; authenticating the one or more payment transactions; authorizing the one or more payment transactions, if authenticated; wherein the system is a closed system where an entire amount of base money cannot leave and outside money cannot enter.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Administering a closed alternative currency recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor and at least one memory in Claim 66 is just applying generic computer components to the recited abstract limitations.  The providing access, receiving requests, authenticating, and authorizing in Claim 66 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor and at least one memory in Claim 66. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 66 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification section 113 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 66 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 67 and 69-77 further define the abstract idea that is present in their respective independent claim 66 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 67 and 69-77 are directed to an abstract idea.  Thus, the claims 66, 67, and 69-77 are not patent-eligible.

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the IDS (Remarks, page 9) have been considered, however the cited NPL documents are not found in the prior applications, therefore they are not persuasive.

Applicant’s arguments regarding the 35 USC 112 rejections of record (Remarks, pages 11-12) have been considered, however all of the rejections have not been overcome.  Please see the 35 USC 112 rejections, as advanced above.  Additionally it is noted that the typo of claim 75 has been corrected to claim 76.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 12-20) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments that the claims are not abstract are not persuasive because the claims recite limitations of administering a closed alternative currency which recites a fundamental economic process.  Since the claims recite a fundamental economic process they fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore the claims are abstract under Step 2A-Prong 1.

Regarding applicant’s arguments against the 35 USC 101 rejection of claims 66, 67, 69-77 since they don’t seek to tie up a judicial exception (Remarks, pages 15-18) are acknowledged, however the examiner is of another opinion.  Specifically, preemption is not a standalone test for eligibility.  Preemption concerns have been addressed by the examiner through the application of the two-step framework.  Applicant’s attempt to show uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter.  Similarly, applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive.  A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved using this framework to distinguish between preemptive claims, and ‘those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.”  The absence of preemption does not guarantee the claim is eligible.  Therefore, "[w]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot."  Ariosa Diagnostics, Inc. v. Sequenom, Inc. 788 F.3d. 1371 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.co”, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
 
Applicant’s arguments that the examiner has, “provided no evidence that the alleged “abstract ideas” were well-understood, routine, or conventional activity at the time of invention (emphasis added)” (Remarks, pages 19-20) referring to the burden of proof in accordance with the Berkheimer memo. However, the Berkheimer memo sets forth that an examiner’s burden is met with, “A citation to an express statement in the prosecution or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a)” (Berkheimer Memo, page 3). To this end section 113 of the specification has been cited in the 35 USC 101 rejection, and therefore the examiner’s burden of proof has been met.  Therefore, the claims are not found to include significantly more and the rejection is maintained.  Additionally, per the October 2019 Guidance, “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to the applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification[.]”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
6/9/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693